COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


COMMONWEALTH OF VIRGINIA/
 DEPARTMENT OF SOCIAL SERVICES
                                              MEMORANDUM OPINION *
v.   Record No. 0640-96-2                         PER CURIAM
                                                 JULY 9, 1996
VIRGINIA B. TYSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (James S. Gilmore, III, Attorney General;
            Gregory Lucyk, Senior Assistant Attorney
            General; Ingrid Olson, Assistant Attorney
            General, on brief), for appellant.
            Appellant submitting on brief.
            No brief for appellee.



     The Department of Social Services contends that the Workers'

Compensation Commission erred in finding that Virginia B. Tyson's

carpal tunnel syndrome qualifies as an occupational "disease"

under the Workers' Compensation Act ("the Act").

     This appeal is controlled by the Supreme Court's decision in
Stenrich Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                 Reversed.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.